PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 18-3170
                    _____________

ASSOCIATION OF NEW JERSEY RIFLE AND PISTOL
                CLUBS, INC.;
 BLAKE ELLMAN; ALEXANDER DEMBROWSKI,
                             Appellants

                          v.

        ATTORNEY GENERAL NEW JERSEY;
 SUPERINTENDENT NEW JERSEY STATE POLICE;
THOMAS WILLIVER, in his official capacity as Chief of
                        Police of the
Chester Police Department; JAMES B. O’CONNOR, in his
                      official capacity
  as Chief of Police of the Lyndhurst Police Department
                     _____________

ON APPEAL FROM THE UNITED STATES DISTRICT
                       COURT
      FOR THE DISTRICT OF NEW JERSEY
             (D.N.J. No. 3:18-cv-10507)
       District Judge: Hon. Peter G. Sheridan
                  ______________
                Argued November 20, 2018*
                    ______________

   Before: GREENAWAY, JR., SHWARTZ, and BIBAS,
                  Circuit Judges.

            (Opinion Filed: December 5, 2018)

                     ______________

                        OPINION
                     ______________


      David H. Thompson      [Argued]
      Jose J. Alicea
      Peter A. Patterson
      Haley N. Proctor
      Cooper & Kirk
      1523 New Hampshire Avenue, N.W.
      Washington, DC 20036

      Daniel L. Schmutter
      Hartman & Winnicki
      74 Passaic Street
      Suite 101
      Ridgewood, NJ 07650

                    Counsel for Appellants

      *
        Because of recording issues on the original date for
argument, the panel convened a second argument session to
allow the parties to re-present their oral arguments.




                             2
Jeremy Feigenbaum          [Argued]
Stuart M. Feinblatt
Office of Attorney General of New Jersey
Division of Criminal Justice
25 Market Street
Richard J. Hughes Justice Complex
Trenton, NJ 08625

Bryan E. Lucas
Evan Andrew Showell
Office of Attorney General of New Jersey
124 Halsey Street
P.O. Box 45029
Newark, NJ 07102

George C. Jones
John H. Suminski
McElroy Deutsch Mulvaney & Carpenter
1300 Mount Kemble Avenue
P.O. Box 2075
Morristown, NJ 07962

Jennifer Alampi
Carmine Richard Alampi
Alampi & Demarrais
One University Plaza
Suite 404
Hackensack, NJ 07601

             Counsel for Appellees




                      3
John P. Sweeney
Bradley Arant Boult Cummings
Suite 1350
1615 L Street, N.W.
Suite 1350
Washington, DC 20036

             Counsel for Amicus National Rifle
             Association of America

Timothy M. Haggerty
Friedman Kaplan Seiler & Adelman
7 Times Square
28th Floor
New York, NY 10036

             Counsel for Amicus Giffords Law Center
             to Prevent Gun Violence

Loren L. AliKhan
Office of Attorney General of District of Columbia
Office of the Solicitor General
441 4th Street, N.W.
One Judiciary Square, Suite 630 South
Washington, DC 20001

             Counsel for Amici District of Columbia,
             State of California, State of Connecticut,
             State of Delaware, State of Hawaii, State
             of Illinois, State of Iowa, State of
             Maryland, State of Massachusetts, State
             of New York, State of Oregon,
             Commonwealth of Pennsylvania, State of




                       4
                    Rhode Island, State of Vermont, State of
                    Virginia, and State of Washington

      Lawrence S. Lustberg
      Jessica Hunter, Esq.
      Gibbons
      One Gateway Center
      Newark, NJ 07102

                    Counsel for Amicus Everytown for Gun
                    Safety

SHWARTZ, Circuit Judge.

       Today we address whether one of New Jersey’s
responses to the rise in active and mass shooting incidents in
the United States—a law that limits the amount of ammunition
that may be held in a single firearm magazine to no more than
ten rounds—violates the Second Amendment, the Fifth
Amendment’s Takings Clause, and the Fourteenth
Amendment’s Equal Protection Clause. We conclude that it
does not. New Jersey’s law reasonably fits the State’s interest
in public safety and does not unconstitutionally burden the
Second Amendment’s right to self-defense in the home. The
law also does not violate the Fifth Amendment’s Takings
Clause because it does not require gun owners to surrender
their magazines but instead allows them to retain modified
magazines or register firearms that have magazines that cannot
be modified. Finally, because retired law enforcement officers
have training and experience that makes them different from
ordinary citizens, the law’s exemption that permits them to
possess magazines that can hold more than ten rounds does not
violate the Fourteenth Amendment’s Equal Protection Clause.




                              5
We will therefore affirm the District Court’s order denying
Plaintiffs’ motion to preliminarily enjoin enforcement of the
law.

                                I

                                A

        Active shooting and mass shooting incidents have
dramatically increased during recent years. Statistics from
2006 to 2015 reveal a 160% increase in mass shootings over
the prior decade. App. 1042. Department of Justice and
Federal Bureau of Investigation (“FBI”) studies of active
shooter incidents (where an individual is actively engaged in
killing or attempting to kill people with a firearm in a confined,
populated area) reveal an increase from an average of 6.4
incidents in 2000 to 16.4 incidents in 2013. App. 950, 953.
These numbers have continued to climb, and in 2017, there
were thirty incidents. App. 1149, 1133. In addition to
becoming more frequent, these shootings have also become
more lethal. App. 906-07 (citing 2018 article noting “it’s the
first time [in American history] we have ever experienced four
gun massacres resulting in double-digit fatalities within a 12-
month period”).

       In response to this trend, a number of states have acted.
In June 2018, New Jersey became the ninth state to pass a new
law restricting magazine capacity.1 New Jersey has made it

       1
        As of spring 2018, eight states and the District of
Columbia had adopted bans on large capacity magazines. Cal.
Penal Code § 16740 (ten rounds); Conn. Gen. Stat. § 53-202w




                                6
illegal to possess a magazine capable of holding more than ten
rounds of ammunition (“LCM”).2 N.J. Stat. Ann. 2C:39-1(y),
2C:39-3(j) (“the Act”).

       Active law enforcement officers and active military
members, who are “authorized to possess and carry a
handgun,” are excluded from the ban. N.J. Stat. Ann. 2C:39-
3(g). Retired law enforcement officers are also exempt and
may possess and carry semi-automatic handguns with
magazines that hold up to fifteen rounds of ammunition.3 Id.
at 2C:39-17.


(ten rounds); D.C. Code § 7-2506.01(b) (ten rounds); Haw.
Rev. Stat. § 134-8(c) (ten rounds); Md. Code Ann., Crim. Law
§ 4-305(b) (ten rounds); Mass. Gen. Laws ch. 140 §§ 121,
131M (ten rounds); N.Y. Penal Law § 265.00(23) (ten rounds);
13 Vt. Stat. Ann. 4021(e)(1)(A), (B) (ten rounds for a “long
gun” and fifteen rounds for a “hand gun”); Colo. Rev. Stat. §
18-12-301(2)(a)(I) (fifteen rounds).
       2
         Under the New Jersey statute, a “[l]arge capacity
ammunition magazine” is defined as “a box, drum, tube or
other container which is capable of holding more than 10
rounds of ammunition to be fed continuously and directly
therefrom into a semi-automatic firearm. The term shall not
include an attached tubular device which is capable of holding
only .22 caliber rimfire ammunition.” Id. at 2C:39-1(y). Prior
to the 2018 Act, New Jersey had prohibited LCMs holding
more than 15 rounds of ammunition. See id. (Jan. 16, 2018);
id. (1990).
       3
         To be exempt from the Act’s prohibition, a retired law
enforcement officer must, among other things, follow certain
procedures, qualify semi-annually in the use of the handgun he




                              7
        The Act provides several ways for those who are not
exempt from the law to comply. Specifically, the legislation
gives LCM owners until December 10, 20184 to (1) modify
their LCMs “to accept ten rounds or less,” id. at 2C:39-19(b);
(2) render firearms with LCMs or the LCM itself inoperable,
id.; (3) register firearms with LCMs that cannot be “modified
to accommodate ten or less rounds,” id. at 2C:39-20(a);
(4) transfer the firearm or LCM to an individual or entity
entitled to own or possess it, id. at 2C:39-19(a); or (5) surrender
the firearm or LCM to law enforcement, id. at 2C:39-19(c).

                                B

       On the day the bill was signed, Plaintiffs Association of
New Jersey Rifle and Pistol Clubs and members Blake Ellman
and Alexander Dembrowski (collectively, “Plaintiffs”)5 filed
this action under 42 U.S.C. § 1983, alleging that the Act
violates the Second Amendment, the Fifth Amendment’s
Takings Clause, and the Fourteenth Amendment’s Equal
Protection Clause. App. 46-64. Plaintiffs also sought a
preliminary injunction to enjoin Defendants Attorney General
of New Jersey, Superintendent of New Jersey State Police, and
the Chiefs of Police of the Chester and Lyndhurst Police
Departments from enforcing the law.


is permitted to carry, and pay costs associated with the semi-
annual qualifications. Id. at 2C:39-6(l).
       4
         The law gave 180 days from its June 13, 2018 effective
date to comply.
       5
         Both Ellman and Dembrowski have worked at gun
ranges, and Dembrowski is a Marine Corps veteran. App. 470,
476.




                                8
        The District Court held a three-day evidentiary hearing
on the preliminary injunction request. The Court considered
declarations from witnesses, which served as their direct
testimony, and then these witnesses were thoroughly
examined.6 The parties also submitted various documents,
including declarations presented in other cases addressing
LCM bans, books and journal articles on firearm regulations,
reports on the efficacy of the 1994 federal assault weapons ban,
statistics about gun ownership and use, news articles about
shooting incidents, FBI reports on active shooter incidents,
historical materials on LCMs, and police academy training
materials.7 The evidence disclosed the purpose of LCMs, how
they are used, and who uses them.

       A magazine is an implement that increases the
ammunition capacity of a firearm. App. 128. An LCM refers
to a particular size of magazine. App. 159. LCMs allow a

       6
         Plaintiffs offered expert witness Gary Kleck, Professor
Emeritus at Florida State University. Defendants offered three
expert witnesses: (1) Lucy Allen, Managing Director of NERA
Economic Consulting; (2) Glen Stanton, State Range Master
for the New Jersey Office of the Attorney General Division of
Criminal Justice; and (3) John Donohue, Professor of Law at
Stanford Law School.
       7
         The exhibits include writings from Christopher Koper,
Professor of Criminology, Law, and Society at George Mason
University, see App. 663-67, 768-72, 1047-50, 1051-59, 1060-
65, 1247-53, 1254-85, and David Kopel, Research Director at
the Independence Institute, Associate Policy Analyst at the
Cato Institute, and Adjunct Professor at Denver University
Sturm College of Law, App. 654-59, 1233-46.




                               9
shooter to fire multiple shots in a matter of seconds without
reloading. App. 225, 865. Millions of LCMs have been sold
since 1994, App. 1266, and 63% of gun owners reported using
LCMs in their modern sporting rifles, App. 516, 753. LCMs
often come factory standard with semi-automatic weapons.
App. 656, 994-95.

       Gun owners use LCMs for hunting and pest control.
App. 655. LCMs have also been used for self-defense. App.
225, 844-51, 915-16, 1024. The record does not include a
reliable estimate of the number of incidents where more than
ten shots were used in self-defense,8 but it does show that

      8
          Allen testified that most defensive gun use involves
the discharge of between two and three rounds of ammunition.
App. 844-48. Kleck acknowledged that there is no current
estimate of the number of incidents where more than ten shots
were used in self-defense, App. 240, but then relied on data
from Allen to assert that 4,663 incidents of defensive gun use
have involved more than ten rounds. App. 239, 328. This
figure is based on an extrapolation. As Amicus Everytown for
Gun Safety explained,

      That number was reached by taking
      Kleck’s . . . out-of-date, 2.5 million defensive-
      gun-uses number, multiplying that by his
      estimate of the percentage of defensive gun uses
      in the home, and then multiplying that by the
      percentage of such incidents found in the NRA’s
      [Armed Citizen] defensive-gun-use database in
      which more than ten shots were reportedly fired
      (2 of 411). [App. 328.] This approach takes 411




                             10
LCMs “are not necessary or appropriate for self-defense,”
App. 861, and that use of LCMs in self-defense can result in
“indiscriminate firing,” App. 863, and “severe adverse
consequences for innocent bystanders,” App. 1024.

       There is also substantial evidence that LCMs have been
used in numerous mass shootings,9 App. 851-53, 909-10, 914,


       of what are certainly some of the most extreme
       and newsworthy cases of defensive gun [use]
       across a period of more than six years, [App. 69],
       and assumes that they are representative of all
       defensive gun uses.

Amicus Everytown for Gun Safety Br. at 23-24 (footnote
omitted) (emphasis in original). Plaintiffs attempt to embrace
a figure based on data they themselves challenged because the
expert did not know the data compilation method, the data may
not have been representative, and the search criteria were
limited. Ass’n of N.J. Rifle & Pistol Clubs, Inc. v. Grewal, No.
18-1017, 2018 WL 4688345, at *5, *12 (D.N.J. Sept. 28,
2018). App. 73-81.
        9
          As the District Court observed, some of the studies and
articles use different definitions for the term “mass shootings,”
which led it to give less weight to these materials. See Ass’n
of N.J. Rifle & Pistol Clubs, 2018 WL 46888345, at *5, *8.
For instance, Mother Jones has changed its definition of a mass
shooting over time, setting a different minimum number of
fatalities or shooters, and may have omitted a significant
number of mass shooting incidents. App. 90-102, 1037-38
(noting deficiencies in Mother Jones report). While it
questioned the reliability of the statistics, the District Court did




                                11
967-88, 1024, 1042, 1057, 1118-26, 1165-71, and that the use
of LCMs results in increased fatalities and injuries, App. 562.
“[W]hen you have a high capacity magazine it allows you to
fire off a large number of bullets in a short amount of time, and
that gives individuals much less opportunity to either escape or
to try to fight back or for police to intervene; and that is very
valuable for mass shooters.” App. 225, 865. The record
demonstrates that when there are pauses in shooting to reload
or for other reasons, opportunities arise for victims to flee, as
evidenced by the 2017 Las Vegas and 2013 D.C. Navy Yard
shootings, App. 114, 914, 1045, or for bystanders to intervene,
as in the 2018 Tennessee Waffle House shooting and 2011
Arizona shooting involving Representative Gabrielle Giffords,
App. 830, 1113.

       While a trained marksman or professional speed shooter
operating in controlled conditions can change a magazine in
two to four seconds, App. 109, 263-67, 656, 1027, an
inexperienced shooter may need eight to ten seconds to do so,
App. 114. Therefore, while a ban on LCMs does not restrict
the amount of ammunition or number of magazines an
individual may purchase, App. 231, without access to LCMs,
a shooter must reload more frequently.

       “[S]hooters in at least 71% of mass shootings in the past
35 years obtained their guns legally,” App. 853, or from a
family member or friend (as was the case with the Newtown
shooter who took his mother’s lawfully-owned guns), App.
190, 195, 486, and gun owners in lawful possession of firearms



consider the specific incidents of LCM use described in the
record. Id. at *3.




                               12
are a key source of arming criminals through loss and theft of
their firearms, App. 221-22, 800-01, 924-25.

       New Jersey law enforcement officers regularly carry
LCMs, App. 116, 1102, and along with their retired
counterparts, are trained and certified in the use of firearms,
App. 143-46, 1101-02. Law enforcement officers use certain
firearms not regularly used by members of the military and use
them in a civilian, non-combat environment.10 App. 137, 140,
1103.

        After carefully considering all of the evidence and the
parties’ arguments, the District Court denied the motion to
preliminarily enjoin the Act. The Court found the expert
witnesses were credible but concluded that the testimony of
certain experts was “of little help in its analysis . . . . [because]
their testimony failed to clearly convey the effect this law will
have on reducing mass shootings in New Jersey or the extent
to which the law will impede gun owners from defending
themselves.” Ass’n of N.J. Rifle & Pistol Clubs, Inc. v.
Grewal, No. 18-1017, 2018 WL 4688345, at *8 (D.N.J. Sept.
28, 2018). Specifically, the Court stated that although it found
both Kleck and Allen credible, their testimony “relied upon
questionable data and conflicting studies,” suggesting that both
of the experts’ methodologies and conclusions were flawed.11
Id.

       10
          Because their duties require access to LCMs, active
military members and active law enforcement officers are
exempt from the ban. N.J. Stat. Ann. 2C:39-3(g).
       11
          Our dissenting colleague is of the view that the
District Court rejected all of the expert testimony offered




                                 13
        The District Court, however, considered other evidence
in the record to reach its conclusion, see, e.g., id. at *6, *6 n.7,
*12, that the Act was constitutional. The District Court held
that a “ban on magazines capable of holding more than ten
rounds implicates Second Amendment protections,” id. at *11,
but that it does not violate the Second Amendment.
Specifically, the District Court held that the Act (1) should be
examined under intermediate scrutiny because it “places a
minimal burden on lawful gun owners,” id. at *13, and (2) “is
reasonably tailored to achieve [New Jersey’s] goal of reducing
the number of casualties and fatalities in a mass shooting,” id.,
based in part on evidence showing that “there is some delay
associated with reloading, which may provide an opportunity
for potential victims to escape or for a bystander to intercede,”
id. at *12.

       The District Court also held that the Fifth Amendment
Takings and Fourteenth Amendment Equal Protection claims
lacked merit. The Court concluded that the Takings claim
failed because the modification and registration options
“provided property owners with . . . avenue[s] to comply with
the law without forfeiting their property.” Id. at *16. The
Court also determined that the Act’s exemption for retired law
enforcement officers did not violate Plaintiffs’ right to equal


during the preliminary injunction hearing. This does not
accurately reflect the Court’s opinion. The Court’s opinion
shows that while it found the testimony of Kleck and Allen
unhelpful, Ass’n of N.J. Rifle & Pistol Clubs, 2018 WL
4688345, at *5, *7-8, it did not similarly critique Donhoue and
Stanton, id. at *5-7. The Court relied upon evidence from
Donohue, Stanton, and a myriad of other sources to reach its
conclusion. Id. at *3.




                                14
protection because law enforcement officers, in light of their
“extensive and stringent training” and experience “confronting
unique circumstances that come with being a police officer,”
are different from, and hence not similarly situated to, other
residents. Id. at *14.

       After concluding that Plaintiffs failed to demonstrate a
likelihood of success on their claims, the District Court stated
that Plaintiffs did not satisfy the other requirements for a
preliminary injunction, id. at *16, and denied their motion.
Plaintiffs appeal.

       Plaintiffs do not advocate an absolutist view of the
Second Amendment but believe that the State’s ability to
impose any restriction on magazine capacity is severely
limited. Plaintiffs argue that the Act is categorically
unconstitutional because it bans an entire class of arms
protected by the Second Amendment, there is no empirical
evidence supporting the State ban, and the rights of law abiding
citizens are infringed and their ability to defend themselves in
the home is reduced.

       On the other hand, the State asserts that it is imperative
to the safety of its citizens to take focused steps to reduce the
devastating impact of mass shootings. The State argues that
the Act does not hamper or infringe the rights of law abiding
citizens who legally possess weapons.




                               15
                               II12

       The decision to grant or deny a preliminary injunction
is within the sound discretion of the district court. Winter v.
Nat. Res. Def. Council, Inc., 555 U.S. 7, 24, 33 (2008). “We
employ a tripartite standard of review for . . . preliminary
injunctions. We review the District Court’s findings of fact for
clear error. Legal conclusions are assessed de novo. The
ultimate decision to grant or deny the injunction is reviewed
for abuse of discretion.” K.A. ex rel. Ayers v. Pocono
Mountain Sch. Dist., 710 F.3d 99, 105 (3d Cir. 2013) (internal
quotation marks and citations omitted).13

       12
           The District Court had jurisdiction under 28 U.S.C.
§ 1331.      We have jurisdiction pursuant to 28 U.S.C.
§ 1292(a)(1).
        13
           Plaintiffs’ argument that the clear error standard does
not apply to legislative facts and that the Court is not limited to
the record below in adjudicating questions of legislative fact is
unpersuasive.
        Legislative facts have been described as: (1) general
facts or things “knowable to the industry at all relevant times,”
In re Asbestos Litig., 829 F.2d 1233, 1245, 1248, 1252 n.11
(3d Cir. 1987) (Becker, J., concurring); (2) facts that underlie
a policy decision and “have relevance to legal reasoning and
the lawmaking process, whether in the formulation of a legal
principle or ruling by a judge or court in the enactment of a
legislative body.” Id. at 1248 (quoting Fed. R. Evid. 201,
advisory committee note to subsection (a)); (3) facts not
limited to the activities of the parties themselves that a
government body may rely upon to reach a decision, see
Omnipoint Communc’ns Enters., LP v. Zoning Hearing Bd. of




                                16
       To obtain a preliminary injunction, the movants must:
       demonstrate (1) that they are reasonably likely to
       prevail eventually in the litigation and (2) that
       they are likely to suffer irreparable injury


Easttown Twp., 248 F.3d 101, 106 (3d Cir. 2001); and (4) in
the words of one academic, “social facts” known to society at
large related to individual constitutional rights, Caitlin E.
Borgmann, Appellate Review of Social Facts in Constitutional
Rights Cases, 101 Cal. L. Rev. 1185, 1186-87 (1994).
        To the extent the record includes legislative facts,
Plaintiffs have not met their burden of showing that the
legislative facts New Jersey relied upon “could not reasonably
be conceived to be true.” In re Asbestos Litig., 829 F.2d at
1252 n.11 (holding that “[i]n an equal protection case, those
challenging state law must convince the court that the
legislative facts on which the classification is apparently based
could not reasonably be conceived to be true by the
governmental decisionmaker.”) (internal quotation marks and
citations omitted)). Moreover, many of the facts in this record
do not fall into the category of legislative facts as they are not
known to the general public. For example, the amount of time
needed to reload a magazine or the details of various active
shooter incidents are not facts known to the general public.
Accordingly, clear error review applies.
        Even if it were within this Court’s discretion to refrain
from applying the clearly erroneous standard to legislative
facts, we are not compelled to do so. See Lockhart v. McCree,
476 U.S. 162, 168 n.3 (1986) (declining to reach the standard
of review issue for legislative facts at issue). We therefore
decline Plaintiffs’ invitation to review the District Court’s
factual findings de novo.




                               17
       without relief. If these two threshold showings
       are made the District Court then considers, to the
       extent relevant, (3) whether an injunction would
       harm the [defendants] more than denying relief
       would harm the Appellants and (4) whether
       granting relief would serve the public interest.

Id. (alteration in original) (quoting Tenafly Eruv Ass’n v.
Borough of Tenafly, 309 F.3d 144, 157 (3d Cir. 2002)); Fed.
R. Civ. P. 65. A plaintiff’s failure to establish a likelihood of
success on the merits “necessarily result[s] in the denial of a
preliminary injunction.” Am. Express Travel Related Servs.,
Inc. v. Sidamon-Eristoff, 669 F.3d 359, 366 (3d Cir. 2012)
(internal quotation marks and citation omitted). On this factor,
“a sufficient degree of success for a strong showing exists if
there is ‘a reasonable chance or probability, of winning.’” In
re Revel AC, Inc., 802 F.3d 558, 568 (3d Cir. 2015) (quoting
Singer Mgmt. Consultants, Inc. v. Milgram, 650 F.3d 223, 229
(3d Cir. 2011) (en banc)). Here, we must decide whether
Plaintiffs have a reasonable probability of showing that the Act
violates the Second Amendment, the Fifth Amendment’s
Takings Clause, and the Fourteenth Amendment’s Equal
Protection Clause. We consider each claim in turn.

                                III

       The Second Amendment provides: “A well regulated
Militia, being necessary to the security of a free State, the right
of the people to keep and bear Arms, shall not be infringed.”
U.S. Const. amend. II. In District of Columbia v. Heller, 554
U.S. 570 (2008), the Supreme Court held that the Second
Amendment protects the right of individuals to possess
firearms and recognized that the “core” of the Second




                                18
Amendment is to allow “law-abiding, responsible citizens to
use arms in defense of hearth and home.” Id. at 628-30, 635
(invalidating a statute banning the possession of handguns in
the home).14

        We therefore must first determine whether the regulated
item is an arm under the Second Amendment. The law
challenged here regulates magazines, and so the question is
whether a magazine is an arm under the Second Amendment.
The answer is yes. A magazine is a device that holds cartridges
or ammunition. “Magazine,” Merriam-Webster Dictionary,
https://www.merriam-webster.com/dictionary/magazine (last
visited Nov. 21, 2018); App. 128 (describing a magazine as “an
implement that goes into the weapon to increase the capacity
of the weapon itself”). Regulations that eliminate “a person’s
ability to obtain or use ammunition could thereby make it
impossible to use firearms for their core purpose.” Jackson v.
City & Cty. of San Francisco, 746 F.3d 953, 967 (9th Cir.
2014). Because magazines feed ammunition into certain guns,
and ammunition is necessary for such a gun to function as
intended, magazines are “arms” within the meaning of the
Second Amendment. Id.; see also United States v. Miller, 307
U.S. 174, 180 (1939) (citing 17th century commentary on gun
use in America that “[t]he possession of arms also implied the
possession of ammunition.”).

       Having determined that magazines are arms, we next
apply a two-step framework to resolve the Second Amendment
challenge to a law regulating them. United States v.
Marzzarella, 614 F.3d 85, 89 (3d Cir. 2010). First, we consider

      14
          Heller’s teachings apply beyond the handgun ban at
issue there.




                              19
whether the regulation of a specific type of magazine, namely
an LCM, “imposes a burden on conduct falling within the
scope of the Second Amendment’s guarantee.” Id. Second, if
the law burdens conduct that is protected by the Second
Amendment, “we evaluate the law under some form of means-
end scrutiny.” Id. “If the law passes muster under that
standard, it is constitutional. If it fails, it is invalid.” Id.

                               A

       Under step one, we consider whether the type of arm at
issue is commonly owned,15 Marzzarella, 614 F.3d at 90-91,
and “typically possessed by law-abiding citizens for lawful
purposes,”16 Heller, 554 U.S. at 625. The record shows that

       15
            “Common use” is not dispositive since weapons
illegal at the time of a lawsuit would not be (or at least should
not be) in common use and yet still may be entitled to
protection. Friedman v. City of Highland Park, 784 F.3d 406,
409 (7th Cir. 2015).
        16
           This plain language from Heller makes clear that the
Second Amendment, like all of the amendments in the Bill of
Rights, is not limitless. Aside from requiring consideration of
whether the arm is typically possessed by law-abiders for
lawful purposes, Heller also examines whether the weapon is
“dangerous and unusual.” 554 U.S. at 627; Marzzarella, 614
F.3d at 91; see also United States v. One (1) Palmetto State
Armory Pa-15 Machinegun, 822 F.3d 136, 142 (3d Cir. 2016)
(holding machine guns not protected because they are
“exceedingly dangerous weapons” that are “not in common use
for lawful purposes”). While the record suggests that LCMs
are not unusual, they have “combat-functional ends” given




                               20
millions of magazines are owned, App. 516, 753, often come
factory standard with semi-automatic weapons, App. 656, are
typically possessed by law-abiding citizens for hunting, pest-
control, and occasionally self-defense, App. 655, 554-55,17 and
there is no longstanding history of LCM regulation.18 We will
nonetheless assume without deciding that LCMs are typically
possessed by law-abiding citizens for lawful purposes and that
they are entitled to Second Amendment protection. See N.Y.
State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 257
(2d Cir. 2015); Heller v. District of Columbia, 670 F.3d 1244,
1261 (D.C. Cir. 2011) [hereinafter Heller II].




their capacity to inflict “more wounds, more serious, in more
victims,” and because a shooter can hit “multiple human
targets very rapidly,” Kolbe v. Hogan, 849 F.3d 114, 137 (4th
Cir. 2017) (en banc) (internal quotation marks and citation
omitted).
       17
          We are also mindful of Heller’s admonition that
disproportionate criminal use of a particular weapon does not
mean it is not typically possessed for lawful purposes. N.Y.
State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 256
(2d Cir. 2015).
       18
          LCMs were not regulated until the 1920s, but most of
those laws were invalidated by the 1970s. App. 1242-44. The
federal LCM ban was enacted in 1994, but it expired in 2004.
App. 1244. While a lack of longstanding history does not mean
that the regulation is unlawful, see Heller v. District of
Columbia, 670 F.3d 1244, 1266 (D.C. Cir. 2011), the lack of
such a history deprives us of reliance on Heller’s presumption
that such regulation is lawful.




                              21
                                B

         Assuming that the Act implicates an arm subject to
Second Amendment protection, we next address the level of
means-end scrutiny that must be applied. Marzzarella, 614
F.3d at 89. The applicable level of scrutiny is dictated by
whether the challenged regulation burdens the core Second
Amendment right. If the core Second Amendment right is
burdened, then strict scrutiny applies; otherwise, intermediate
scrutiny applies.19 See Drake v. Filko, 724 F.3d 426, 436 (3d
Cir. 2013). “At its core, the Second Amendment protects the
right of law-abiding citizens to possess non-dangerous
weapons for self-defense in the home.” Marzzarella, 614 F.3d
at 92 (citing Heller, 554 U.S. at 635); see Drake, 724 F.3d at
431 (declining to definitively hold that Second Amendment
core “extends beyond the home”). Thus, laws that severely
burden the core Second Amendment right to self-defense in the
home are subject to strict scrutiny. Drake, 724 F.3d at 436;
Marzzarella, 614 F.3d at 97; see also Kolbe v. Hogan, 849 F.3d
114, 138 (4th Cir. 2017) (en banc) (applying intermediate
scrutiny where the law “does not severely burden the core
protection of the Second Amendment”); N.Y. State Rifle &
Pistol Ass’n, 804 F.3d at 260 (applying intermediate scrutiny
where “[t]he burden imposed by the challenged legislation is
real, but it is not ‘severe’” (citation omitted)); Fyock v. City of
Sunnyvale, 779 F.3d 991, 998-99 (9th Cir. 2015) (determining
appropriate level of scrutiny by considering “how severely, if
at all, the law burdens [the Second Amendment] right”); Heller

       19
         Rational basis review is not appropriate for laws that
burden the Second Amendment. Heller, 554 U.S. at 628 n.27;
Marzzarella, 614 F.3d at 95-96.




                                22
II, 670 F.3d at 1261 (determining “the appropriate standard of
review by assessing how severely the prohibitions burden the
Second Amendment right”).

                               1

        The Act here does not severely burden the core Second
Amendment right to self-defense in the home for five reasons.
First, the Act, which prohibits possession of magazines with
capacities over ten rounds, does not categorically ban a class
of firearms. The ban applies only to magazines capable of
holding more than ten rounds and thus restricts “possession of
only a subset of magazines that are over a certain capacity.”
Fyock, 779 F.3d at 999 (describing LCM ban as a restriction);
S.F. Veteran Police Officers Ass’n v. City & Cty. of San
Francisco, 18 F. Supp. 3d 997, 1002-03 (N.D. Cal. 2014)
(emphasizing that the law was not “a total ban on all
magazines” but “a total ban only on magazines holding more
than ten rounds”); see also App. 159 (testimony explicitly
addressing that the law “does not ban any particular class of
gun” because “it just deals with the size of the magazine”).

       Second, unlike the ban in Heller, the Act is not “a
prohibition of an entire class of ‘arms’ that is overwhelmingly
chosen by American society for [self-defense in the home].”
544 U.S. at 628. The firearm at issue in Heller, a handgun, is
one that the Court described as the “quintessential self-defense
weapon.” Id. at 629. The record here demonstrates that LCMs
are not well-suited for self-defense. App. 225, 861, 863, 915,
1024.

       Third, also unlike the handgun ban in Heller, a
prohibition on “large-capacity magazines does not effectively




                              23
disarm individuals or substantially affect their ability to defend
themselves.” Heller II, 670 F.3d at 1262 (citing Marzzarella,
614 F.3d at 97). Put simply, the Act here does not take firearms
out of the hands of law-abiding citizens, which was the result
of the law at issue in Heller. The Act allows law-abiding
citizens to retain magazines, and it has no impact on the many
other firearm options that individuals have to defend
themselves in their home.20 Marzzarella, 614 F.3d at 97; App.
230-32, 917-18.

        Fourth, the Act does not render the arm at issue here
incapable of operating as intended. New Jersey citizens may
still possess and utilize magazines, simply with five fewer
rounds per magazine. Ass’n of N.J. Rifle & Pistol Clubs, 2018
WL 4688345, at *12; see also N.Y. State Rifle & Pistol Ass’n,
804 F.3d at 260 (“[W]hile citizens may not acquire high-
capacity magazines, they can purchase any number of
magazines with a capacity of ten or fewer rounds. In sum,

       20
           Heller stated that “[i]t is no answer to say, as
petitioners do, that it is permissible to ban the possession of
handguns so long as the possession of other firearms (i.e., long
guns) is allowed.” 554 U.S. at 629 (emphasis omitted).
However, as discussed above, the handgun ban at issue in
Heller, which forbade an entire class of firearms, differs from
the LCM ban here, which does not prevent law-abiding citizens
from using any type of firearm provided it is used with
magazines that hold ten rounds or fewer. In fact, at oral
argument, Plaintiffs were unable to identify a single model of
firearm that could not be brought into compliance with New
Jersey’s magazine capacity restriction, and even if such
firearms exist, they simply need to be registered for owners to
legally retain them. N.J. Stat. Ann. 2C:39-20(a).




                               24
numerous alternatives remain for law-abiding citizens to
acquire a firearm for self-defense.” (internal quotation marks
and citation omitted)).

       Fifth, “it cannot be the case that possession of a firearm
in the home for self-defense is a protected form of possession
under all circumstances. By this rationale, any type of firearm
possessed in the home would be protected merely because it
could be used for self-defense.” Marzzarella, 614 F.3d at 94.

       For these reasons, while the Act affects a type of
magazine one may possess, it does not severely burden, and in
fact respects, the core of the Second Amendment right. See
N.Y. State Rifle & Pistol Ass’n, 804 F.3d at 258; Marzzarella,
614 F.3d at 94 (observing that machine guns are not protected
by the Second Amendment even though they may be used in
the home for self-defense). As a result, intermediate scrutiny
applies.21

       21
          No court has applied strict scrutiny to LCM bans,
reasoning that the bans do not impose a severe or substantial
burden on the core Second Amendment right. Kolbe, 849 F.3d
at 138; N.Y. State Rifle & Pistol Ass’n, 804 F.3d at 260; Fyock,
779 F.3d at 999; Heller II, 607 F.3d at 1262; see also Duncan
v. Becerra, No. 17-56081, 2018 WL 3433828, at *2 (9th Cir.
July 17, 2018) (holding district court did not abuse its
discretion in applying intermediate scrutiny and considering
whether the arm was in common use for lawful purposes).
Four courts applied intermediate scrutiny, and one court upheld
an LCM ban without applying any level of scrutiny. Instead,
it considered whether the banned weapon was “common at the
time of the ratification,” had a relationship to “the preservation




                               25
                               2

        “[U]nder intermediate scrutiny[,] the government must
assert a significant, substantial, or important interest; there
must also be a reasonable fit between that asserted interest and
the challenged law, such that the law does not burden more
conduct than is reasonably necessary.” Drake, 724 F.3d at 436;
Marzzarella, 614 F.3d at 98 (requiring serial numbers on guns
reasonably fits government interest). The law need not be the
least restrictive means of achieving that interest. Drake, 614
F.3d at 439.22




or efficiency of a well regulated militia,” and whether law-
abiding citizens retained adequate means for self-defense.
Friedman, 784 F.3d at 410.
        22
           Our dissenting colleague seems to misunderstand the
analytical approach that we have adopted and which is
consistent with our precedent. The dissent suggests that we
engage in interest-balancing. Our analysis demonstrates that
we do not. The scrutiny analysis described above is not the
interest-balancing approach advocated by Justice Breyer and
rejected by the Heller majority, where a court, focused on
proportionality, weighs the government interest against the
burden on the Second Amendment right. 554 U.S. at 634. At
the first step of Marzzarella, assessing the burden that this Act
places on the core of the Second Amendment does not consider
the government interest. At the second step of Marzzarella, we
identify a substantial government interest and whether the
legislation is a reasonable fit for that interest. There is no
balancing at either step.




                               26
       “The State of New Jersey has, undoubtedly, a
significant, substantial and important interest in protecting its
citizens’ safety.” Id. at 437. Given the context out of which
the Act was enacted, this clearly includes reducing the lethality
of active shooter and mass shooting incidents. Thus, the State
has asserted a qualifying interest.

        New Jersey’s LCM ban reasonably fits the State’s
interest in promoting public safety. LCMs are used in mass
shootings. App. 1057 (stating that “LCM firearms are more
heavily represented among guns used in murders of police and
mass murders”); see App. 269 (noting 23 mass shootings using
LCMs), 1118-26 (describing weapons used in sixty-one mass
shootings, eleven of which used fifteen-round magazines, two
of which used thirteen, and two of which used fourteen round
magazines). LCMs allow for more shots to be fired from a
single weapon and thus more casualties to occur when they are
used. App. 562 (noting, however, that this does not imply that
LCMs “caused shooters to inflict more casualties”), 865, 895-
98. By prohibiting LCMs, the Act reduces the number of shots
that can be fired from one gun, making numerous injuries less
likely.

       Not only will the LCM ban reduce the number of shots
fired and the resulting harm, it will present opportunities for
victims to flee and bystanders to intervene. App. 919-20.
Reducing the capacity of the magazine to which a shooter has
access means that the shooter will have fewer bullets
immediately available and will need to either change weapons




                               27
or reload to continue shooting.23 Weapon changes and
reloading result in a pause in shooting and provide an
opportunity for bystanders or police to intervene and victims
to flee. As the Commissioner of the Baltimore Police
Department explained, if a shooter uses a ten-round magazine,
rather than a 30, 50, or 100-round magazine, the chances to act
increase:

      [u]se of ten-round magazines would thus offer
      six to nine more chances for bystanders or law
      enforcement to intervene during a pause in
      firing, six to nine more chances for something to
      go wrong with a magazine during a change, six
      to nine more chances for the shooter to have
      problems quickly changing a magazine under
      intense pressure, and six to nine more chances
      for potential victims to find safety during a pause
      in firing. Those six to nine additional chances
      can mean the difference between life and death
      for many people.

App. 865; see also Kolbe, 849 F.3d at 128 (same).




      23
          While it is true that some active shooters carry
multiple weapons, see App. 967-88 (describing active shooter
incidents 2000-2013, some of which the shooter had rifles,
handguns, and/or shotguns), 1141-46 (same for 2014-2015),
1156-64 (same for 2016-2017), when those weapons are
equipped with LCMs, there are more continuously-fired shots
from each gun, which means fewer interruptions in the
shooting.




                              28
        This view is corroborated by other items in the record
demonstrating that a delay occurs when a shooter needs to
reload, see App. 114 (eight to ten seconds for inexperienced
shooter or two to four seconds for trained shooter), and that
such delay can be consequential. Videos from the Las Vegas
shooting in 2017 show that “concert attendees would use the
pauses in firing when the shooter’s high capacity magazines
were spent to flee.” App. 914. During the Navy Yard shooting,
one victim had a chance to escape when the shooter was forced
to reload. App. 1045 (describing Navy Yard shooting where
shooter attempted to kill a woman, was out of ammunition, and
left to reload, at which time she found a new hiding spot and
ultimately survived); see also App. 658-59, 1027 (describing
escape during reloading in 2012 Newtown shooting). There
are multiple instances when individuals have intervened in
mass shootings and active shooter incidents to stop the shooter.
App. 830 (Waffle House shooting), 969 (Florida’s Gold Leaf
Nursery shooting where “shooter was restrained by a citizen
while attempting to reload his gun”), 1113 (Arizona’s Giffords
shooting), 1142 (Seattle Pacific University shooting where
shooter was confronted/pepper-sprayed by student while
reloading). While each incident may not have involved delay
due to a need to reload, see App. 282 (distinguishing Waffle
House incident on the basis that the intervener “said he didn’t
know one way or another, and when he was interviewed the
first possibility he offered was the guy’s – the shooter’s gun
jammed”), it was the pause in shooting that allowed individuals
and bystanders to act. See App. 865, 979, 1142. In light of
this evidence, the District Court did not clearly err when it
concluded that the evidence “established that there is some
delay associated with reloading, which may provide an
opportunity for potential victims to escape or for a bystander
to intercede and somehow stop a shooter.” Ass’n of N.J. Rifle




                              29
& Pistol Clubs, 2018 WL 4688345, at *12. Therefore, the ban
reasonably fits New Jersey’s interest.24 See Drake, 724 F.3d at
437.

       24
          Our dissenting colleague says that our analysis has
placed the burden of proof on Plaintiffs. That is incorrect. The
State bears the burden of proving that the Act is constitutional
under heightened scrutiny. Hassan v. City of New York, 804
F.3d 227, 301 (3d Cir. 2015). It has done so with appropriate
evidence. The record demonstrates concrete examples of
intervention and escape permitted by pauses in reloading,
including the episodes in Tennessee, Las Vegas, Florida,
Newtown, D.C., Arizona, and Seattle. App. 830, 914, 969,
1027, 1045, 1113, 1142.
        The dissent prefers, and in fact insists, on a particular
type of evidence, namely empirical studies demonstrating a
causal link between the LCM ban and a reduction in mass
shooting deaths. This is not required. First, intermediate
scrutiny requires not a causal link but a reasonable fit between
the ban and the State’s goal, and the record supports this
reasonable fit. As explained above, the LCM ban provides the
circumstance that will enable victims to flee and bystanders to
intervene, and thereby reduce harm. Second, while in some
contexts empirical evidence may be useful to examine whether
a law furthers a significant government interest, Fisher v. Univ.
of Tex. at Austin, 136 S. Ct. 2198, 2212 (2016) (examining
both statistical and anecdotal data in support of the
University’s position), this is not the only type if evidence that
can be used or is even necessary for a state to justify its
legislation. To take the dissent’s suggestion concerning the
need for empirical studies to its logical conclusion, the State
would have to wait for studies analyzing a statistically




                               30
significant number of active and mass shooting incidents
before taking action to protect the public. The law does not
impose such a stringent requirement.
        Moreover, the dissent criticizes us for reviewing the
entire record to determine whether the District Court clearly
erred in its factual determinations, but clear error review
requires it. See In re Lansdale Family Rests., Inc., 977 F.2d
826, 828 (3d Cir. 1992) (holding that clear error review
“requires us to determine whether, although there is evidence
to support it, we are left with the definite and firm conviction
from the entire record” that the court “committed a mistake of
fact”). When reviewing for clear error, we examine the record
to determine if there is factual support for the District Court’s
conclusion. Marxe v. Jackson, 833 F.2d 1121, 1125 (3d Cir.
1987) (stating that “if a study of the record suggests the district
court did not completely miss the mark in its conclusion that
[the movant] is likely to succeed on the merits of her case, we
must uphold the court’s finding on that criterion.”). Because
we are tasked with reviewing the record, we are not limited to
the facts the Court specifically mentioned to determine if the
factual finding is erroneous. Indeed, it is often the case that a
factual finding can be supported by various pieces of evidence,
some of which may be mentioned and some of which may not.
For example, the factual finding that pauses in shooting permit
escape and intervention is borne out in the record by various
eyewitness accounts, the declarations of law enforcement
officers, and the twelve-minute video of the Las Vegas
shooting, which has images of individuals fleeing the area
during breaks in the shooting. These are real events that
provide real evidence that allow us to conclude that the District
Court’s factual findings were not clear error.




                                31
        Plaintiffs attempt to discount the need for the LCM ban
by describing mass shootings as rare incidents, and asserting
that the LCM ban burdens the rights of law-abiding gun owners
to address an infrequent occurrence.25 The evidence adduced
before the District Court shows that this statement downplays
the significant increase in the frequency and lethality of these
incidents. See, e.g., App. 906, 1133-34; see also App. 1042-
43 (noting that pre-2015, there was never a year with more than
five gun massacres, and 2015 had seven “massacres” as
defined by Mother Jones, but acknowledging discrepancies
with Mother Jones’ definition of massacre or mass shooting).

       25
          Plaintiffs also argue that the LCM ban burdens the
rights of law-abiding gun owners by depriving them of the
tactical advantage that LCMs provide to criminals and law
enforcement officers. Transcript of Oral Argument at 11:17-
23, 13:3-19, 16:7-17:2, Ass’n of N.J. Rifle & Pistol Clubs, Inc.
v. Grewal, et al., No. 18-3170 (Nov. 20, 2018). Plaintiffs’
expert testified that, given the average citizen’s poor shooting
accuracy and the potential for multiple assailants, LCMs are
important for self-defense. App. 555, 655-56.
        We recognize that Heller instructs that the Second
Amendment “elevates above all other interests the right of law-
abiding, responsible citizens to use arms in defense of hearth
and home.” 554 U.S. at 635. The Act here does not undermine
this interest. The record reflects that most homeowners only
use two to three rounds of ammunition in self-defense. App.
626. Furthermore, homeowners acting in self-defense are
unlike law enforcement officers who use LCMs to protect the
public, particularly in gunfights, App. 1103-04, or active and
mass shooters who use their weapons to inflict maximum
damage.




                              32
Despite Plaintiffs’ assertion to the contrary, New Jersey has not
been spared from a mass shooting. Just days after the Act was
passed, a mass shooter injured twenty-two individuals and
killed one at an arts festival in Trenton. Ass’n of N.J. Rifle &
Pistol Clubs, 2018 WL 4688345, at *3; App. 1288-95. Even if
this event had not occurred, “New Jersey need not wait for its
own high-fatality gun massacre before curtailing access to
LCMs.” Giffords Law Ctr. Amicus Br. at 3; App. 247.

       Lastly, the Act does not burden more conduct than
reasonably necessary. As we have already discussed, the
prohibition on LCMs does not disarm an individual. While the
Act does limit access to one tool—magazines that hold over
ten rounds—it imposes no limit on the number of firearms or
magazines or amount of ammunition a person may lawfully
possess.26 In any event, the record does not show that LCMs
are well-suited or safe for self-defense.27 App. 844-51, 861,

       26
           The dissent incorrectly asserts that our analysis lacks
a limiting principle. We have a limiting principle and have
applied it, namely whether the law severely and substantially
burdens the core right to self-defense in the home. See Drake,
724 F.3d at 436; Marzzarella, 614 F.3d at 97; see also Kolbe,
849 F.3d at 138. Moreover, the only issue we are deciding is
whether New Jersey’s limit on the capacity of magazines to no
more than ten rounds is constitutional. We rule on no other
issue.
        27
           Plaintiffs rely on evidence from Kleck to support their
assertion that LCMs are needed for self-defense. He asserts
that attacks by multiple offenders are common, postulates the
number of shots an average citizen, as compared to a proficient
police officer, needs to shoot an offender, and then multiplies




                               33
863, 923, 1024. Thus, the Act is designed to “remove these
especially lethal items from circulation so that they will be
unavailable, or at least less available, to mass murderers,” S.F.
Veteran Police Officers Ass’n, 18 F. Supp. 3d at 1004; see also
Friedman v. City of Highland Park, 784 F.3d 406, 412 (7th Cir.
2015); App. 195, 221-22, 846, 800-01, 853, and it does not
burden a gun owner’s right to self-defense, Drake, 724 F.3d at
439 (upholding a gun law that “takes into account the
individual’s right to protect himself from violence as well as
the community at large’s interest in self-protection” and
general public safety).

        For these reasons, the Act survives intermediate
scrutiny, and like our sister circuits, we hold that laws
restricting magazine capacity to ten rounds of ammunition do
not violate the Second Amendment.28 See Kolbe, 849 F.3d 114



that by four to conclude that average persons need more than
ten rounds of ammunition to act in self-defense. App. 555.
This calculation is speculative.
       28
          Plaintiffs argue that three First Amendment standards
should be used to evaluate a Second Amendment challenge to
a gun law, namely that: (1) the Act cannot regulate the
secondary effects of gun violence by suppressing the right to
possess firearms; (2) the Act must alleviate the harm it seeks
to address; and (3) New Jersey was required to consider other
less restrictive alternatives. The dissent also applies First
Amendment, as well as Equal Protection, articulations of the
intermediate scrutiny test to the case before us. The controlling
case law, however, sets forth the governing law for evaluating
Second Amendment challenges.




                               34
        While our Court has consulted First Amendment
jurisprudence concerning the appropriate level of scrutiny to
apply to a gun regulation, see Binderup v. Att’y Gen., 836 F.3d
336, 345 (3d Cir. 2016) (en banc); Marzzarella, 614 F.3d at 89
n.4, we have not wholesale incorporated it into the Second
Amendment. This is for good reason: “[t]he risk inherent in
firearms and other weapons distinguishes the Second
Amendment right from other fundamental rights . . . .” Bonidy
v. U.S. Postal Serv., 790 F.3d 1121, 1126 (10th Cir. 2015). We
said in Marzzarella that the First Amendment “is a useful tool
in interpreting the Second Amendment,” but we are also
“cognizant that the precise standards of scrutiny and how they
apply may differ under the Second Amendment.” 614 F.3d at
96 n.15. The Court of Appeals for the Second Circuit has also
noted that there are “salient differences between the state’s
ability to regulate” First and Second Amendment rights, and
therefore, “it would be as imprudent to assume that the
principles and doctrines developed in connection with the First
Amendment apply equally to the Second, as to assume that
rules developed in the Second Amendment context could be
transferred without modification to the First.” Kachalsky v.
County of Westchester, 701 F.3d 81, 92 (2d Cir. 2012)
(declining to adopt First Amendment prior restraint doctrine
for public carriage restrictions). For the same reasons, the
articulation of intermediate scrutiny for equal protection
purposes is not appropriate here. Accordingly, we decline to
deviate from the standards set forth in Drake and Marzzarella
for considering a Second Amendment challenge.
        Even if we evaluated the First Amendment
considerations Plaintiffs advocate, they do not change the
outcome. First, Plaintiffs rely on Justice Kennedy’s concurring




                              35
opinion in City of Los Angeles v. Alameda Books, Inc., 535
U.S. 425, 445 (2002) (Kennedy, J., concurring) (“[A] city may
not regulate the secondary effects of speech by suppressing the
speech itself.”), to assert that the State impermissibly seeks to
regulate secondary effects of gun violence by banning LCMs.
Unlike the zoning ordinance in Alameda Books, the Act has
the “purpose and effect” of enhancing public safety and
reducing the lethality of mass shootings, it does not suppress
the Second Amendment right. Id. at 445.
        Second, Plaintiffs argue that the Act must “in fact
alleviate the problem meant to be addressed,” Turner Broad.
Sys., Inc. v. FCC, 512 U.S. 622, 664 (1994), and may not
simply be a predictive judgment to survive intermediate
scrutiny. The record here provides a basis to conclude that the
Act would achieve New Jersey’s goal to protect public safety
and reduce the lethality of active and mass shootings. As we
have already explained, the evidence shows that pauses in
shooting, which would occur if a shooter needs to reload
because he lacks an LCM, save lives.
        Third, Plaintiffs claim that New Jersey failed to
consider any less restrictive alternatives in passing the Act and
that this is fatal to the law’s survival. In Bruni v. City of
Pittsburgh, 824 F.3d 353 (3d Cir. 2016), we examined a
content-neutral speech regulation under intermediate scrutiny
and considered whether the state “show[ed] either that
substantially less-restrictive alternatives were tried and failed,
or that the alternatives were closely examined and ruled out for
good reason.” Id. at 369; see also McCullen v. Coakley, 134
S. Ct. 2518, 2540 (2014). To the extent we must examine
whether the legislature considered less restrictive means, we
can take into account that New Jersey has historically used gun




                               36
(upholding Maryland ten round limit); N.Y. State Rifle &
Pistol Ass’n, 804 F.3d at 263-64 (upholding New York and
Connecticut’s ten-round limit); Friedman, 784 F.3d at 411-12
(upholding city’s ten-round limit); Fyock, 779 F.3d at 1000




regulations to address public safety. At the same time New
Jersey enacted the LCM ban, it passed five other regulations,
which focused on background checks, set mental health
limitations, amended requirements for concealed carry, and
prohibited armor piercing ammunition. See N.J. Stat. Ann.
2A:62A-16, 2C:39-1, 2C:39-3, 2C:58-3, 2C:58-4, 2C:58-20.
A state is not required to choose a single avenue to achieve a
goal and wait to see whether it is effective. Further, one of the
alternatives Plaintiffs suggest, limiting magazines to the home,
is already addressed by New Jersey’s concealed carry law. See
N.J. Stat. Ann. 2C:58-4. The other alternatives that Plaintiffs
claim that New Jersey should have pursued, namely
background checks and registration, Oral Argument Transcript
at 9:7-19, would not address the fact that 71% of active and
mass shooters were in lawful possession of the firearms that
they used and thus these alternatives would have had no impact
on them.




                               37
same)29; Heller II, 670 F.3d at 1262-64 (upholding D.C.’s ten-
round limit).30

                              IV

       Plaintiffs’ Fifth Amendment Takings claim also fails.
The Takings Clause provides that “private property [shall not]
be taken for public use, without just compensation.”31 U.S.
Const. amend. V. “The paradigmatic taking requiring just

      29
          In a more recent non-precedential opinion, a separate
panel of the Court of Appeals for the Ninth Circuit affirmed
the United States District Court for the Southern District of
California’s order preliminarily enjoining California’s LCM
ban, relying on the district court’s fact findings, which it
properly recognized it could not reweigh. See Duncan, 2018
WL 3433828, at *1-2. The district court had distinguished the
evidentiary record before the Fyock panel, which issued a
precedential opinion upholding analogous ban, as “credible,
reliable, and on point.” Duncan v. Becerra, 265 F. Supp. 3d
1106, 1120 (S.D. Cal. 2017) (quoting Fyock, 779 F.3d at
1000). Thus, Duncan seems to reflect a ruling based upon the
evidence presented and not a general pronouncement about
whether LCM bans violate the Second Amendment.
       30
          The United States District Court for the District of
Massachusetts also rejected a Second Amendment challenge to
Massachusetts’s LCM ban. Worman v. Healey, 293 F. Supp.
3d 251, 264-66 (D. Mass. 2018), appeal docketed, Worman v.
Baker, No. 18-1545 (1st Cir. June 19, 2018).
       31
          The Takings Clause applies to the states through the
Fourteenth Amendment. Chicago, B. & Q.R. Co. v. City of
Chicago, 166 U.S. 226, 241 (1897).




                              38
compensation is a direct government appropriation or physical
invasion of private property.” Lingle v. Chevron U.S.A., Inc.,
544 U.S. 528, 537 (2005). In addition, a government
regulation “may, in some instances, be so onerous that its effect
is tantamount to a direct appropriation or ouster,” and “such
‘regulatory takings’ may be compensable under the Fifth
Amendment.” Id.

       Here, the compliance measures in the Act do not result
in either an actual or regulatory taking.32 There is no actual
taking because owners have the option to transfer or sell their
LCMs to an individual or entity who can lawfully possess
LCMs, modify their LCMs to accept fewer than ten rounds, or

       32
          New Jersey’s LCM ban seeks to protect public safety
and therefore it is not a taking at all. A compensable taking
does not occur when the state prohibits the use of property as
an exercise of its police powers rather than for public use. See
Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1027-28, 1027
n.14 (1992); Mugler v. Kansas, 123 U.S. 623, 668-69 (1887);
Nat’l Amusements Inc. v. Borough of Palmyra, 716 F.3d 57,
63 (3d Cir. 2013). We, however, need not rest on this ground
to conclude that the Act does not violate the Takings Clause
because it does not result in either an actual or regulatory
taking.
        Plaintiffs assert that Horne v. Department of
Agriculture, 135 S. Ct. 2419 (2015), dictates that the Act
constitutes a taking. We disagree. Horne dealt with a taking
involving property for government use. Id. at 2425 (addressing
constitutionality of a reserve requirement that grape growers
set aside a certain percentage of their crop for the government
to sell in noncompetitive markets). The Act here does not
involve a taking for government use in any way.




                               39
register those LCMs that cannot be modified. See N.J. Stat.
Ann. 2C:39-19, 2C:39-20. With these alternatives, “[t]he ban
does not require that owners turn over their magazines to law
enforcement.” Wiese v. Becerra, 306 F. Supp. 3d 1190, 1198
(E.D. Cal. 2018); see Rupp v. Becerra, No. 8:17-cv-00746,
2018 WL 2138452, at *8 (C.D. Cal. May 9, 2018) (dismissing
takings claim where “[t]he law offers a number of options to
lawful gun owners that do not result in the weapon begin
surrendered to the government”).

       The Act also does not result in a regulatory taking
because it does not deprive the gun owners of all economically
beneficial or productive uses of their magazines. See Murr v.
Wisconsin, 137 S. Ct. 1933, 1942 (2017) (stating that “a
regulation which denies all economically beneficial or
productive use of land will require compensation under the
Takings Clause” (internal quotation marks and citation
omitted)); see also Lucas v. S.C. Coastal Council, 505 U.S.
1003, 1030 (1992) (describing a “total taking” where a
regulation “declares ‘off-limits’ all economically productive or
beneficial uses of land”). Simply modifying the magazine to
hold fewer rounds of ammunition than before does not
“destroy[] the functionality of the magazine.” Wiese, 306 F.
Supp. 3d at 1198 (internal quotation marks omitted). Indeed,
there is no assertion that a gun owner cannot use a modified
magazine for its intended purpose. A gun owner may also
retain a firearm with a fixed magazine that is “incapable of
being modified to accommodate 10 or less rounds” or one that
only “accepts a detachable magazine with a capacity of up to
15 rounds which is incapable of being modified to
accommodate 10 or less rounds” so long as the firearm is
registered. N.J. Stat. Ann. 2C:39-20(a). Thus, owners may
keep their unmodifiable LCMs and modified versions. These




                              40
magazines may be used in the same way expected: to hold
multiple rounds of ammunition in a single magazine. In short,
the Act does not result in a taking.

                               V

       Finally, Plaintiffs’ Equal Protection claim fails. The
Equal Protection Clause provides that no state shall “deny to
any person within its jurisdiction the equal protection of the
laws.” U.S. Const. amend. XIV, § 1. “This is essentially a
direction that all persons similarly situated should be treated
alike.” Shuman ex rel. Shertzer v. Penn Manor Sch. Dist., 422
F.3d 141, 151 (3d Cir. 2005) (citing City of Cleburne v.
Cleburne Living Ctr., 473 U.S. 432, 439 (1985)). Thus, to
establish an equal protection claim, Plaintiffs “must
demonstrate that they received different treatment from that
received by other individuals similarly situated.” Id. (citations
omitted).

       Plaintiffs assert that the Act violates the Fourteenth
Amendment’s Equal Protection Clause because it allows
retired law enforcement officers to possess LCMs while
prohibiting retired military members and ordinary citizens
from doing so. N.J. Stat. Ann. 2C:39-3(g), 2C:39-17.
Plaintiffs have not shown that retired law enforcement officers
are similarly situated to other New Jersey residents. Retired
law enforcement officers have training and experience not
possessed by the general public. Kolbe, 849 F.3d at 147
(holding that retired law enforcement officers “are not
similarly situated to the general public with respect to the
assault weapons and large-capacity magazines banned”).
Police officers in New Jersey must participate in firearms and
defensive tactics training, including mandatory range and




                               41
classroom training, under a variety of simulated conditions.
App. 144; see, e.g., App. 1361, 1369, 1368, 1383. Law
enforcement officers are also tested on a periodic basis after
initial qualification and must re-qualify twice a year and meet
certain shooting proficiency requirements. App. 144-45; see
App. 1322-410 (describing standards, requirements, and full
courses for law enforcement firearms qualification). Retired
law enforcement officers must also satisfy firearms
qualification requirements.      N.J. Stat. Ann. 2C:39-6(l).
Moreover, because the standard-issue weapon for many New
Jersey law enforcement officers is a Glock 19 with a loaded
fifteen round magazine, App. 116-17, these officers have
experience carrying and using LCMs. Thus, law enforcement
officers, both active and retired, have training and experience
that distinguishes them from the general public.

        Law enforcement officers are also different from
members of the military. Unlike military personnel trained for
the battlefield, law enforcement officers are trained for and
have experience in addressing volatile situations in both public
streets and closed spaces, and they operate in noncombat zones
where the Constitution and other rules apply. App. 148-49.
Even if some military members receive firearms training
comparable to the training law enforcement officers receive,
App. 140-41, the scope and nature of their training and
experience are different, App. 141, 147-49.

       For these reasons, retired law enforcement officers are
not similarly situated to retired military personnel and ordinary
citizens, and therefore their exemption from the LCM ban does
not violate the Equal Protection Clause.




                               42
                           VI

      For the foregoing reasons, we will affirm the order
denying Plaintiffs’ motion for a preliminary injunction.




                           43
BIBAS, Circuit Judge, dissenting.
   The Second Amendment is an equal part of the Bill of
Rights. We must treat the right to keep and bear arms like other
enumerated rights, as the Supreme Court insisted in Heller. We
may not water it down and balance it away based on our own
sense of wise policy. 554 U.S. at 634-35.
    Yet the majority treats the Second Amendment differently
in two ways. First, it weighs the merits of the case to pick a tier
of scrutiny. That puts the cart before the horse. For all other
rights, we pick a tier of scrutiny based only on whether the law
impairs the core right. The Second Amendment’s core is the
right to keep weapons for defending oneself and one’s family
in one’s home. The majority agrees that this is the core. So
whenever a law impairs that core right, we should apply strict
scrutiny, period. That is the case here.
    Second, though the majority purports to use intermediate
scrutiny, it actually recreates the rational-basis test forbidden
by Heller. It suggests that this record favors the government,
but make no mistake—that is not what the District Court found.
The majority repeatedly relies on evidence that the District
Court did not rely on and expert testimony that the District
Court said was “of little help.” 2018 WL 4688345, at *8. It
effectively flips the burden of proof onto the challengers, treat-
ing both contested evidence and the lack of evidence as con-
clusively favoring the government.
   Whether strict or intermediate scrutiny applies, we should
require real evidence that the law furthers the government’s
aim and is tailored to that aim. But at key points, the majority
substitutes anecdotes and armchair reasoning for the concrete
proof that we demand for heightened scrutiny anywhere else.
New Jersey has introduced no expert study of how similar
magazine restrictions have worked elsewhere. Nor did the Dis-
trict Court identify any other evidence, as opposed to armchair
reasoning, that illuminated how this law will reduce the harm
from mass shootings. Id. at *12-13. So New Jersey cannot win
unless the burden of proof lies with the challengers. It does not.
    The majority also guts heightened scrutiny’s requirement
of tailoring. Alternatives to this ban may be less burdensome
and as effective. New Jersey has already gone further than most
states. It has a preexisting fifteen-round magazine limit and a
restrictive permitting system. These laws may already do much
to allay its public-safety concerns. New Jersey needs to show
that these and other measures will not suffice.
    The majority stands in good company: five other circuits
have upheld limits on magazine sizes. These courts, like the
New Jersey legislature, rightly worry about how best to reduce
gun violence. But they err in subjecting the Second Amend-
ment to different, watered-down rules and demanding little if
any proof. So I would enjoin this Act until New Jersey provides
real evidence to satisfy its burden of proving the Act constitu-
tional.
   I. STRICT SCRUTINY APPLIES TO LAWS THAT IMPAIR
              SELF-DEFENSE IN THE HOME
    Unlike the majority, I would apply strict scrutiny to any law
that impairs the core Second Amendment right to defend one’s
home. This law does so. And it fails strict scrutiny.




                                2
   A. Other core constitutional rights get strict scrutiny
    The Supreme Court has not set up tiers of scrutiny for gun
regulations. Heller, 554 U.S. at 634. That may be intentional:
many rights do not have tiers of scrutiny. E.g., Duncan v. Lou-
isiana, 391 U.S. 145 (1968) (jury trial); Crawford v. Washing-
ton, 541 U.S. 36 (2004) (Confrontation Clause). But our prec-
edent mandates them for the Second Amendment, at least for
laws that do not categorically ban commonly used weapons.
See Marzzarella, 614 F.3d at 96-97.
    As the majority recognizes, if we apply tiers of scrutiny, we
apply strict scrutiny to the right’s core. Maj. Op. at 22. For
other rights, that is the end of the question. The “bedrock prin-
ciple” of the Free Speech Clause forbids limiting speech just
because it is “offensive or disagreeable.” Texas v. Johnson, 491
U.S. 397, 414 (1989). So content-based speech restrictions get
strict scrutiny. Id. at 412. The Free Exercise Clause was de-
signed as a bulwark against “religious persecution and intoler-
ance.” Church of the Lukumi Babalu Aye, Inc. v. City of Hia-
leah, 508 U.S. 520, 532 (1993) (internal quotation marks omit-
ted). So laws that target religion or religious conduct get strict
scrutiny. Id. at 533. And the Equal Protection Clause targets
classifications that historically were used to discriminate. See
Adarand Constructors, Inc. v. Peña, 515 U.S. 200, 236 (1995).
So laws that classify based on race get strict scrutiny. Id. at
235.




                                3
  B. The Second Amendment’s core is self-defense in the
home
    The Second Amendment merits the same level of scrutiny.
As Heller and McDonald confirm, and the majority acknowl-
edges, its core turns on the weapon’s function and its location:
self-defense and the home. Maj. Op. 18-19, 22. Laws that tread
on both warrant strict scrutiny.
    Self-defense is the quintessential protected function of
weapons. As Heller stressed, “it [i]s the central component of
the right itself.” 554 U.S. at 599 (emphasis in original); accord
id. at 628. Heller thus focused on laws that deprive people of
weapons commonly used for self-defense. Id. at 624, 629. And
McDonald focused on the history of colonists’ and freedmen’s
defending themselves, whether from King George’s troops or
the Ku Klux Klan. 561 U.S. at 768, 772 (majority opinion); id.
at 857 (Thomas, J., concurring in part and concurring in the
judgment).
    Not every gun law impairs self-defense. Our precedent ap-
plies intermediate scrutiny to laws that do not affect weapons’
function, like serial-number requirements. Marzzarella, 614
F.3d at 97. But for laws that do impair self-defense, strict scru-
tiny is apt.
   And the home is the quintessential place protected by the
Second Amendment. In the home, “the need for defense of self,
family, and property is most acute.” McDonald, 561 U.S. at
767 (quoting Heller, 554 U.S. at 628). So the core is about us-
ing weapons in common use for self-defense in the home.




                                4
   C. This Act burdens the core right
    A ban on large magazines burdens that core right. Large
magazines, unlike machineguns, are in common use. The ban
extends to the home. Indeed, that is the main if not only locale
of the law, as New Jersey can already deny most people per-
mits to carry large magazines publicly. See N.J. Stat. Ann.
§ 2C:58-4(c). And the ban impairs using guns for self-defense.
The government’s entire case is that smaller magazines mean
more reloading. That may make guns less effective for ill—but
so too for good. The government’s own police detective testi-
fied that he carries large magazines because they give him a
tactical “advantage[ ] ,” since users must reload smaller maga-
zines more often. App. 116-18. And he admitted that “law-
abiding citizens in a gunfight” would also find them “advanta-
geous.” App. 119. So the ban impairs both criminal uses and
self-defense.
    The law does not ban all magazines, so it is not per se un-
constitutional. But it does impair the core Second Amendment
right. We usually would stop there. How much the law impairs
the core or how many people use the core right that way does
not affect the tier of scrutiny. So like any other law that burdens
a constitutional right’s core, this law warrants strict scrutiny.
   D. The majority’s responses are unconvincing
   The majority tries to justify using intermediate scrutiny.
But it errs twice over.
    1. Forbidden interest-balancing. First and most funda-
mentally, the majority weighs the merits of the right to possess
large magazines. It extends a passing phrase from Marzzarella




                                5
into a requirement that a burden “severely burden the core Sec-
ond Amendment right to self-defense in the home” before it
will receive strict scrutiny. Maj. Op. at 22 (emphasis added)
(citing Marzzarella, 614 F.3d at 97); accord id. at 25. It de-
mands evidence that people commonly fire large magazines in
self-defense. The challengers offer some data, and the govern-
ment offers different data. The majority observes that the rec-
ord is unclear on how many people fire more than ten rounds
in self-defense. Maj. Op. at 10 & n.8. And it argues that people
can use smaller magazines and “many other firearm options”
anyway. Id. at 23-24; accord id. at 25, 33.
    But the Second Amendment provides a right to “keep and
bear Arms.” U.S. Const. amend. II (emphasis added). It pro-
tects possessing arms, not just firing them. So the majority
misses a key part of the Second Amendment. The analysis can-
not turn on how many bullets are fired.
    And we never demand evidence of how severely a law bur-
dens or how many people it hinders before picking a tier of
scrutiny. That demand is backwards and explicitly forbidden
by Heller. We should read our precedent in keeping with the
Supreme Court’s instructions. Polling defensive gun uses and
alternatives to set a level of scrutiny, as the majority does, boils
down to forbidden interest-balancing. Any gun regulation lim-
its gun use for both crime and self-defense. And any gun re-
striction other than a flat ban on guns will leave alternative
weapons. So the majority’s test amounts to weighing benefits
against burdens.
    That balancing approach is a variant of the position of Jus-
tice Breyer’s dissent in Heller; the Heller majority rejected it.




                                 6
Compare 554 U.S. at 634-35 (majority), with id. at 689-90
(Breyer, J., dissenting). It makes no difference whether we
break out the balancing into two steps or one. Maj. Op. at 26
n.22. And looking to smaller magazines and other options is
the same argument, adapted to magazines, that the Court dis-
missed in Heller: “It is no answer to say . . . that it is permissible
to ban the possession of [large magazines] so long as the pos-
session of other [ ] arms [like small magazines] is allowed.” Id.
at 629. In picking a tier of scrutiny, our job is to ask only
whether the ban extends to the home and impairs the gun’s self-
defense function.
    Otherwise, we put the cart before the horse. Deciding the
severity of the burden before picking a tier of scrutiny is decid-
ing the merits first. It is backwards. That upends Heller’s care-
ful approach. The Supreme Court insisted that the Second
Amendment has already made the basic policy choice for us.
Id. at 634-36. By enacting it, the Framers decided that the right
to keep and bear arms is “really worth insisting upon.” Id. at
634 (emphasis in original). So the Court needed no data on how
many people wield handguns defensively. It did not evaluate
alternatives. It was enough that banning handguns impaired
self-defense in the home. Id. at 628.
    That is how we approach other constitutional rights. The
level of scrutiny for speech restrictions does not change if
speech is unpopular or hateful. See Snyder v. Phelps, 562 U.S.
443, 458 (2011). Nor does it change if a content-based burden
is modest. See Reed v. Town of Gilbert, 135 S. Ct. 2218, 2224-
27 (2015). Our scrutiny of classifications does not depend on




                                  7
how many people the law burdens. See United States v. Vir-
ginia, 518 U.S. 515, 531-34, 542 (1996) (VMI) (noting that
“most women would not choose VMI”). So it should not
change our scrutiny of gun laws, no matter how unclear the
record is on how many times “more than ten shots were used
in self-defense.” Maj. Op. at 10 & n.8.
    Nor does the availability of alternatives lower our tier of
scrutiny. Bans on flag-burning get strict scrutiny even though
there are other ways to express one’s views. See Johnson, 491
U.S. at 412. Racial preferences for college applicants face the
toughest scrutiny even though applicants can always go to
other colleges. See Gratz v. Bollinger, 539 U.S. 244, 270
(2003). The availability of alternatives bears on whether the
government satisfies strict scrutiny, not on whether strict scru-
tiny applies in the first place. We focus on whether the govern-
ment can achieve its compelling goal by using other re-
strictions, not on whether the rights-holder still has other ave-
nues to exercise the right.
    So the only question is whether a law impairs the core of a
constitutional right, whatever the right may be. Any other ap-
proach puts the cart before the horse by weighing the merits of
the case to pick a tier of scrutiny.
    2. Limiting Heller’s core to handgun bans. Second, though
it denies it, the majority effectively cabins Heller’s core to bans
on handguns. Compare Maj. Op. at 19 n.14 (denying that Hel-
ler is so limited), with id. at 23-24 (stressing that this law, un-
like the law in Heller, “does not take firearms out of the hands
of law-abiding citizens” and leaves them with “many other




                                8
firearm options”). But that is like cabining VMI to military in-
stitutes. Heller never limited its reasoning to handguns or com-
plete bans, and for good reason. No other right works that way.
Strict scrutiny applies to laws that burden speech or religion
even if they do not nearly eliminate the right to speak or be-
lieve. E.g., Trinity Lutheran Church of Columbia, Inc. v.
Comer, 137 S. Ct. 2012, 2021 (2017); Reed, 135 S. Ct. at 2225-
27.
    People commonly possess large magazines to defend them-
selves and their families in their homes. That is exactly why
banning them burdens the core Second Amendment right. For
any other right, that would be the end of our analysis; for the
Second Amendment, the majority demands something much
more severe.
    So I would apply strict scrutiny to this Act, at least insofar
as it limits keeping magazines to defend one’s home. But as
discussed below, the government has not shown that this Act
can survive even intermediate scrutiny.
II. EVEN UNDER INTERMEDIATE SCRUTINY, ON THIS REC-
                ORD, THE LAW FAILS

    Our precedent holds that intermediate scrutiny governs lim-
its on weapons outside the home. Drake v. Filko, 724 F.3d 426,
436 (3d Cir. 2013). The majority purports to apply that test.
But its version is watered down—searching in theory but fee-
ble in fact. It takes a record on which the District Court did not
rely and construes everything in favor of the government, ef-
fectively flipping the burden onto the challengers. Even then,
its analysis boils down to anecdotes and armchair reasoning.




                                9
And the majority overlooks tailoring. None of that would be
enough for other rights. I would apply true intermediate scru-
tiny, demanding evidence for the government’s assertions and
some showing of tailoring. Under either strict or true interme-
diate scrutiny, the law fails.
   A. Intermediate scrutiny must be searching, not feeble
    Though the Supreme Court has yet to specify a tier of scru-
tiny for gun laws, it forbade rational-basis review. Heller, 554
U.S. at 628 n.27. So our scrutiny must not be so deferential that
it boils down to a rational-basis test.
    Intermediate scrutiny requires much more. As the majority
concedes, the government bears the burden of proof. Maj. Op.
at 30 n.24; Binderup, 836 F.3d at 353 (Ambro, J., controlling
opinion). This is true even for preliminary injunctions. Gonza-
les v. O Centro Espirita Beneficente Uniao do Vegetal, 546
U.S. 418, 429 (2006). It must prove that the Act advances a
substantial governmental interest. Marzzarella, 614 F.3d at 98.
And though we may give some deference to the legislature’s
predictive judgments, those judgments must rest on real, hard
evidence. Compare Drake, 724 F.3d at 436-37 (“accord[ing]
substantial deference to the [legislature’s] predictive judg-
ments”) (internal quotation marks omitted), with Frontiero v.
Richardson, 411 U.S. 677, 689-90 (1973) (castigating govern-
ment’s armchair, supposedly empirical reasoning unsupported
by “concrete evidence”).
   It is not enough to base sex classifications on armchair rea-
soning. Frontiero, 411 U.S. at 689-90 (applying intermediate
scrutiny); see VMI, 518 U.S. at 541-43 (same). So that should




                               10
not be enough for gun laws either. Almost any gun law would
survive an armchair approach; there are always plausible rea-
sons to think that limiting guns will hinder criminals. That
starts to look like rational-basis review.
   The government must also prove that its law does not “bur-
den more [conduct] than is reasonably necessary.” Marz-
zarella, 614 F.3d at 98. To be sure, intermediate scrutiny does
not demand the least restrictive means possible. But the gov-
ernment may not impair a constitutional right simply because
doing so is convenient. McCullen v. Coakley, 134 S. Ct. 2518,
2534 (2014). It must make some showing that alternatives will
not work. Id. at 2540. True intermediate scrutiny thus requires
proof of tailoring.
    So we must require that the government introduce substan-
tial proof. We may not reflexively defer to its justifications.
And we must look for tailoring. None of these requirements is
met here.
   B. The government has not met its burden of proof
    New Jersey has not met its burden to overcome intermedi-
ate scrutiny, let alone strict scrutiny. True, the government has
a compelling interest in reducing the harm from mass shoot-
ings. No one disputes that. But New Jersey has failed to show
how the ban advances its interest. Nor does it provide evidence
of tailoring.
    1. The record lacks evidence that magazine restrictions re-
duce mass-shooting deaths. This record lacks any evidence ty-
ing that interest to banning large magazines. The reader could
be forgiven for any surprise at that statement: the majority acts




                               11
as if the record abounds in this evidence. But that is not what
the District Court found. That Court offered three rationales for
upholding the ban. None of them withstands scrutiny.
    First, the District Court, like the majority here, reasoned
that people can still own many, smaller magazines. 2018 WL
4688345, at *13. But Heller rejected that very argument. See
554 U.S. at 629.
    Second, the District Court stressed its deference to the leg-
islature’s judgment about the local needs of densely populated
urban states. 2018 WL 4688345, at *13. In doing so, it relied
not on the majority opinion in Heller but on Justice Breyer’s
dissent. Id. (quoting 554 U.S. at 705 (Breyer, J., dissenting)).
That citation alone shows how the deferential decision below
conflicts with our governing instructions from above.
    Third, the District Court detailed the testimony and evi-
dence of all four expert witnesses. But it then “f[ou]nd the ex-
pert testimony is of little help in its analysis.” Id. at *8. It found
that evidence “of little help” in figuring out how the law would
impair self-defense and how it would reduce the harm from
mass shootings. Id. So none of this satisfied the government’s
burden of proof.
    The only expert finding on which the District Court could
rely was a vague and general one: “[T]he expert testimony es-
tablished that there is some delay associated with reloading,
which may provide an opportunity for potential victims to es-
cape or for a bystander to intercede and somehow stop a
shooter.” Id. at *12. In other words, it rested on the armchair
proposition that smaller magazines force shooters to pause




                                 12
more often to reload. When shooters must reload, potential vic-
tims should have more chances to escape or tackle the shooter.
This speculation is plausible. But the Court cited no concrete
causal link between that plausible speculation and its effect on
mass-shooting deaths.
    So with no support from the District Court, the majority
digs through the record to link large magazines with the harm
from mass shootings. By construing a record that the District
Court found unhelpful in favor of the government, the majority
effectively flips the burden of proof onto the challengers. It
cites many portions of the record never mentioned by the Dis-
trict Court. It details the rise of mass shootings. It cites reports
of mass shootings to show that people can escape when the
shooter stops shooting. And it quotes a police chief as evidence
that smaller magazines require more reloading.
    The District Court was admirably clear about the state of
the record. It did not rely on any of this “anecdotal evidence.”
Compare 2018 WL 4688345, at *3 (noting “anecdotal evi-
dence”), with id. at *12 (not relying on it). And rightly so. The
majority cannot tell us how many mass shooters use large mag-
azines. It cannot tell us how often mass shooters use magazines
with ten to fifteen rounds. And it cannot tell us any specifics
about the increase in reload time. In short, the majority has no
record citation, let alone evidence relied on by the District
Court, that specifically links large magazines to mass-shooting
deaths.
  It has no citation because there isn’t one. The government’s
own experts never examined the causal link between these
magazines and crime. Its best evidence came from a lone CNN




                                13
article that mentioned a study linking large magazines to mass
shootings. But the government never introduced the actual
study, the expert, or the underlying data. Nor was the study
ever peer-reviewed. Without examination or cross-examina-
tion of the study, we cannot rely on it.
    So to link reports of mass shootings to generalities about
reload times, the majority resorts to saying: “[T]here is some
delay associated with reloading, which may provide an oppor-
tunity for potential victims to escape or for a bystander to in-
tercede.” Maj. Op. at 29-30 (quoting 2018 WL 4688345, at
*12). With no support for this analysis, the majority’s case thus
boils down to the same armchair reasoning that the District
Court relied on, plus some “anecdotal evidence.” 2018 WL
4688345, at *3. Though the majority insists otherwise, finding
for the government on this basis alone effectively flips the bur-
den of proof. Maj. Op. at 30 n.24. And the majority offers no
limiting principle: its logic would equally justify a one-round
magazine limit.
    This reasoning would be enough for rational-basis review.
And it could be enough for intermediate scrutiny too. But the
government has produced no substantial evidence of this link.
It could compile that evidence by, for example, studying other
jurisdictions that have restricted magazine size. Until it does
so, we should grant the preliminary injunction.
    2. There is no evidence of tailoring. The majority does not
even demand evidence of tailoring. But tailoring is not limited
to the First Amendment, as our precedent makes clear. Marz-
zarella, 614 F.3d at 98. Tailoring is fundamental to intermedi-
ate scrutiny, wherever applied. McCullen, 134 S. Ct. at 2534;




                               14
Caban v. Mohammed, 441 U.S. 380, 392 & n.13 (1979) (ille-
gitimacy).
    If anything, the evidence shows that other effective laws are
already on the books. In a footnote, the majority suggests that
these other laws prove tailoring. Maj. Op. at 36-37 n.28. But
far from it. If other laws already restrict guns, New Jersey has
to show that the laws already on the books will not suffice. See
McCullen, 134 S. Ct. at 2538-39. It has not done so.
    To start, since 1990 New Jersey has banned magazines that
hold more than fifteen bullets. The ban affects everyone. The
challengers do not contest that ban. And there is no evidence
of its efficacy, one way or the other. Though the government
cites mass shootings involving large magazines, these shooters
often used magazines with thirty or more rounds. So we do not
know if a ten-round limit is tailored.
    New Jersey also has a may-issue permitting law, requiring
people to show a “justifiable need” before they may carry
handguns outside the home. Drake, 724 F.3d at 428. We have
upheld that law. Id. at 440. So the only people who can carry
large magazines outside the home are those who face “specific
threats or previous attacks which demonstrate a special dan-
ger” to their lives. Id. at 428 (quoting N.J. Admin. Code
§ 13:54-2.4(d)(1)). This limited universe of people includes
abused women, those being stalked, and those fleeing gangs.
Banning large magazines thus harms those who need the Sec-
ond Amendment most.
   Given its may-issue law, the government offers nothing to
explain why this added ban is necessary, let alone tailored to




                               15
its interests. If only those with a justifiable need can carry these
magazines, why is New Jersey’s law not tailored enough al-
ready? The government’s only answer is that the may-issue re-
quirement does not currently extend to the home. And the ma-
jority’s only response is that many previously law-abiding cit-
izens commit crime. But these arguments run up against strict
scrutiny in the home. At most, they would warrant extending a
may-issue permit requirement to the home, rather than banning
large magazines entirely. And once again, the majority lacks a
limiting principle: since anyone could commit crime, the gov-
ernment could forbid anyone to have a gun.
    3. The majority muddles defensive gun uses. Instead of a
real tailoring analysis, the majority again demands evidence of
how often people use large magazines for self-defense. But tai-
loring does not depend on how many times a right is impaired.
    The majority cannot even decide what the evidence shows.
In places, it concedes that large magazines “have also been
used for self-defense.” Maj. Op. at 10; accord id. at 21. If so,
this undercuts the ban. Elsewhere, it notes that the record is
unclear on how often people shoot more than ten rounds in self-
defense. Maj. Op. at 10 & n.8; accord id. at 33-34 n.27. If so,
then New Jersey has not borne its burden of proof. Relying on
unclearness amounts to flipping the burden of proof onto the
challengers. Lastly, the majority most often concludes—even
in the same breath—that large magazines are not appropriate
for self-defense. Maj. Op. at 10-11, 23. But that is not what the
District Court found. That Court specifically observed that the
evidence “failed to clearly convey . . . the extent to which the
law will impede gun owners from defending themselves.” 2018




                                16
WL 4688345, at *8. These contradictory assertions cannot bol-
ster the law, nor satisfy the government’s burden of proof.
    4. The majority’s watered-down “intermediate scrutiny”
is really rational-basis review. This law would never survive
the intermediate scrutiny applied by the Supreme Court in
speech or sex-discrimination cases. Those cases demand com-
pelling evidence and tailoring. See McCullen, 134 S. Ct. at
2534; VMI, 518 U.S. at 524.
    In a footnote, the majority candidly admits that it is not ap-
plying intermediate scrutiny as we know it. It concedes that its
approach does not come from the First Amendment or the
Fourteenth Amendment (or any other constitutional provision,
for that matter). Maj. Op. at 34-35 n.28. It offers only one rea-
son: guns are dangerous. Id. (quoting and relying on the Tenth
Circuit’s decision in Bonidy, 790 F.3d at 1126). But as Heller
explained, other rights affect public safety too. The Fourth,
Fifth, and Sixth Amendments often set dangerous criminals
free. The First Amendment protects hate speech and advocat-
ing violence. The Supreme Court does not treat any other right
differently when it creates a risk of harm. And it has repeatedly
rejected treating the Second Amendment differently from other
enumerated rights. Heller, 554 U.S. at 634-35; McDonald, 561
U.S. at 787-91. The Framers made that choice for us. We must
treat the Second Amendment the same as the rest of the Bill of
Rights.
    So the majority’s version of intermediate scrutiny is too lax.
It cannot fairly be called intermediate scrutiny at all. Interme-
diate scrutiny requires more concrete and specific proof before
the government may restrict any constitutional right, period.




                               17
                            *****
   I realize that the majority’s opinion aligns with those of five
other circuits. But Heller overruled nine, underscoring our in-
dependent duty to evaluate the law ourselves. And unlike most
other states, New Jersey has layered its law on top of not only
a previous magazine restriction, but also a may-issue permit
law that greatly limits public carrying. Those laws may have
prevented or limited gun violence. That cuts against the law’s
necessity and its tailoring.
    The majority’s concerns are understandable. Guns kill peo-
ple. States should be able to experiment with reasonable gun
laws to promote public safety. And they need not wait for mass
shootings before acting. The government’s and the majority’s
position may thus be wise policy. But that is not for us to de-
cide. The Second Amendment is an equal part of the Bill of
Rights. And the Supreme Court has repeatedly told us not to
treat it differently.
    So we must apply strict scrutiny to protect people’s core
right to defend themselves and their families in their homes.
That means holding the government to a demanding burden of
proof. Here, the government has offered no concrete evidence
that magazine restrictions have saved or will save potential vic-
tims. Nor has it made any showing of tailoring.
    I would thus enjoin the law and remand to let the govern-
ment provide evidence that the Act will advance its interests
and is tailored to do so. On remand, the government would be
free to introduce real studies of any causal evidence that large-




                               18
magazine limits prevent harm from mass shootings or gun vi-
olence in general. It could also introduce proof of tailoring and
discuss its existing laws and alternatives. The challengers
could try to rebut those studies. And we could then find
whether the government has met its burden to justify this law.
But it has not yet done that. So the law may well irreparably
harm the challengers by infringing their constitutional rights. I
respectfully dissent.




                               19